Citation Nr: 0514021	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1968 to April 1970.  he served in Vietnam 
and was awarded the Combat Action Ribbon.

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  After receiving the veteran's claim in July 2002, 
the Wichita RO had the case temporarily transferred as 
"brokered work" to the RO in St. Louis, Missouri.  The St. 
Louis RO issued a decision in June 2003 granting the 
veteran's claim of entitlement to service connection for 
PTSD; 
a 50 percent disability rating was assigned.  The claims 
folder was then returned to the Wichita RO. 

Issues not currently on appeal

In the June 2003 rating decision, the veteran was denied 
service connection for pulmonary fibrosis, a heart condition, 
hypertension, peripheral neuropathy of the upper and lower 
extremities, degenerative disc disease of the lumbar spine 
and onychomycosis.  The veteran initially indicated that he 
wanted to appeal the denial of service connection for 
pulmonary fibrosis, but he withdrew the appeal in an August 
2003 statement.  Accordingly, that issue is no longer before 
the Board on appeal.  See 38 C.F.R. § 20.204 (2004).  To the 
Board's knowledge, the veteran has not indicated his 
disagreement with the June 2003 decision in regards to the 
other issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, none of those denials are before the Board 
on appeal.

In March 2004, the veteran submitted a claim for total 
disability based on individual unemployability due to 
service-connected disability (TDIU).  That issue has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks an increased disability rating for his 
service-connected PTSD.  For the reasons explained 
immediately below, the Board finds that a remand for 
additional evidentiary development is in order.  

Reasons for Remand

VA examination

The veteran's last VA psychiatric evaluation was in February 
2003.  The medical evidence of record shows that subsequent 
to that examination the veteran presented for a number of 
sessions of electroconvulsive therapy (ECT) at the VA medical 
center in Kansas City.  The veteran's very able 
representative brought this to the Board's attention in a 
March 2005 informal hearing presentation.  In essence, the 
representative has pointed to the potential significance of 
such therapy as indicative of worsening mental disability.  
The Board is in agreement with the veteran's representative 
and believes that a new examination is warranted in order to 
properly ascertain the current level of the veteran's PTSD in 
light of the ECT treatments.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].



Additional medical treatment records

A review of the veteran's claims folder shows that he has 
been treated regularly at the VA medical centers in Kansas 
City, Missouri and Topeka, Kansas.  However, there appears to 
be a gap in the evidence of record between March 2001 and 
December 2001 and between September 2002 and October 2003. 

Moreover, the veteran submitted recent treatment records from 
the Kansas City medical center, the pagination of which 
indicates a number of missing pages.  

Therefore, the RO should ascertain that all records have been 
obtained from the VA medical centers in Kansas City and 
Topeka and ensure that updated treatment records from these 
facilities are associated with the veteran's claims folder.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his service-
connected PTSD.  VBA should then take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
updated treatment records from the VA 
medical centers in Kansas City, 
Missouri and Topeka, Kansas.  VBA 
should also inquire as to whether the 
veteran was treated at these 
facilities between March 2001 and 
December 2001 and between September 
2002 and October 2003, and associate 
any records from this period with the 
veteran's claims folder.

2.  VBA should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD.  The claims file should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner should identify all of 
the symptoms or manifestations of the 
veteran's PTSD.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  After undertaking any additional 
development it deems appropriate, VBA 
should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the veteran 
with a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




